DETAILED ACTION
Amendments made October 7, 2021 have been entered.
Claims 1-6 and 8-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The objection to claim 14 has been withdrawn in light of applicant’s amendments made October 7, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Under 35 U.S.C. § 112(b), Appellant’s claims must particularly point out and distinctly claim the subject matter the applicant regards as the invention. The statutory language of particularity and distinctness indicates that claims must be cast in clear and not vague or ambiguous, terms. If, instead, “a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim 
Claim 17 recites the limitation “the pusher tube” in lines 19 and 20. There is insufficient antecedent basis for this limitation in the claim. Examiner notes applicant uses “an extended pusher member” in line 8 and “the pusher member” in lines 10 and 16. The use of the word tube is more specific and not inherent to a member.

Claim Objections
Claims 9-14 and 17-20 are objected to because of the following informalities:  
Claim 9, “a distal region” should be “the distal region” in view of the amendments made to claim 1.
Claims 10 and 11 line 3, “the compressibly resilient distal region” should be “the compressibly resilient portion” in view of the amendments to claim 1 which do not restrict the only recitation of the distal region to the compressibly resilient distal region.
Claim 12, line 6, “pusher tube” should be “the pusher tube”.
Claim 12, line 7, “the proximal direction”, line 9 “the distal direction”, and line 19 “the proximal surface” should read “a proximal direction”, “a distal direction”, and “a proximal surface”.  
Claims 14 "a proximal surface" in line 4 and "a distal surface" (second occurrence) in line 3 should read "the proximal surface" and "the distal surface".
Claim 17, line 7 “an opening” should be “the opening”.
Claim 17 line 9 "the distal direction" and line 10 "the proximal direction" should read "a distal direction" and "a proximal direction".
Although the claimed limitations objected to would be understood by one of ordinary skill in the art, it is suggested applicant amend accordingly for claim consistency.  
.
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive. With respect to claim 1, in particular, applicant argues Klenshinski in view of Lorenzo fails to disclose, “a system for deploying an intrasaccular implant to occlude an aneurysm, comprising: a flexible portion at a distal region of the pusher tube, the flexible portion comprising greater flexibility compared to a majority of the pusher tube” as recited in amended claim 1. However, examiner respectfully disagrees. It is in the examiner’s position that the prior art meets all of the structural requirements of the claimed invention as discussed previouly and herein. Applicant argues that it wouldn’t be reasonable to combine Klenshinski and Lorenzo because Lorenzo does not have pull wires and securing wires, but those are not necessary in Lorenzo because Klenshinski teaches said limitations. The pusher tube of Klenshinski is being modified to have the flexible slits of Lorenzo, not the deployment system of Klenshinski. The equivalent of the pusher tube in Lorenzo is the delivery tube 300 because as per [0032-0034], the implantable medical device 12 is engaged at one end of the distal delivery tube 300…with a tube size are suitable for delivering and deploying embolic coils to target locations, typically aneurysms. Just the distal region of the pusher tube of Klenshinski is being modified to be more flexible, as taught by Lorenzo. Thus, it is the examiner’s position that the prior art of record, Klenshinski in view of Lorenzo, teaches the claim limitations as recited in amended claim 1. 
With respect to claims 12 and 17, in particular, applicant argues Klenshinski in view of Lorenzo fails to disclose, “a method (a treatment system, claim 17) for deploying an intrasaccular implant to occlude an aneurysm, wherein a pusher tube (member, claim 17) comprises: a distal surface sized to engage the proximal surface of the securing ring and positioned to face the proximal surface of the 
In response to applicant's argument, it is additionally noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues that there is no motivation to combine the teachings of Lorenzo with Kleshenski.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, motivation is found in the references.  Specifically, for the purpose of allowing the delivery tubes 100, 300 to bend and flex in order to make its way through the body. 


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.The rejection of claims 1-5, 8, and 12-20 under 35 U.S.C. 102(a)(1) as being anticipated by Klenshinski et al. [2016/0008003] in view of the amendments made October 7, 2021 which require the additional limitation of a flexible portion at a distal region of the pusher tube.

s 1-6, 8, 9, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Klenshinski et al. [2016/0008003] in view of Lorenzo et al. [2019/0192162].
	With respect to claim 1, Klenshinski discloses: (Figures 1-4, and 6A-F which show the delivery system in use [0055]) A system (Figure 4, system 300) for deploying an intrasaccular implant (Figure 4, implant 20) to occlude an aneurysm (The size of the implant can be selected to fill an aneurysm 2, [0050]), the system comprising: the intrasaccular implant comprising a securing ring (Figure 4, hub 50) thereon, the securing ring comprising a proximal surface (Figure 4, see annotated figure below) and an opening comprising an inner diameter (Figure 4, The hub 50 can provide a lumen 54): a pusher tube (Figure 4, pusher 301) comprising a distal surface sized to engage the proximal surface of the securing ring and positioned to face the proximal surface of the securing ring (See Figure 4); …a securing wire (Figure 4, anchor wire 336) extending through a lumen of the pusher tube (301) and the opening of the securing ring (Figure 4, anchor wire 336 extend partially or entirely through the lumen 54 of the hub 50 of the implant 20, [0054]), the securing wire comprising an extended securing member thereon positioned on an opposite side of the securing ring in relation to the pusher tube (Figure 4, one or more control wires 332 and an anchor wire 336 extend partially or entirely through the lumen 54 of the hub 30 of the implant 20. The anchor wire 336 con include a head 334 having on enlarged cross-sectional dimension e.g. diameter), [0054]), the securing member comprising a securing member diameter measuring less than the inner diameter of the opening of the securing ring (See Figure 4); and a pull wire (Figure 4, control wires 332) extending through the lumen of the pusher tube and the opening of the securing ring (See Figure 4), the pull wire comprising a pull wire diameter such that the sum of the securing member diameter and the pull wire diameter measures greater than the inner diameter of the opening of the securing ring (The head 334 can be at a distal or distalmost portion of the anchor wire 336. Until one or more of the control wires 332 are removed from the lumen 54, the head 334 mounted on the anchor wire 336 is unable to pass through the lumen 54, [0054]). 
[AltContent: textbox (See annotated figure to the left. The dashed arrow points to the proximal surface of hub 50. )]
    PNG
    media_image1.png
    499
    285
    media_image1.png
    Greyscale

Klenshinski fails to teach: a flexible portion at a distal region of the pusher tube, the flexible portion comprising greater flexibility compared to a majority of the pusher tube.
	Within the same field of instrasaccular delivery systems, Lorenzo discloses: a flexible portion at a distal region (Figure 1A, portions 305 and 306) of the pusher tube (300), the flexible portion comprising greater flexibility compared to a majority of the pusher tube (Figure 1A, In one example, the compressible portion 306 can be closer to the distal end portion 304, and between the proximal end portion 302 and the compressible portion 206 can be a flexible portion 305...The flexible portions 106, 306 can be formed with interference spiral cuts, [0033, 0035]; Examiner interprets that the section after the proximal end portion 302 is considered the distal portion of the tube. These portions are more flexible than a majority of the tube, as these sections contain the slits that make the tube more flexible).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the intrasaccular delivery system of Klenshinski to have a flexible distal end of the pusher tube as taught by Lorenzo, for the purpose of allowing the delivery tubes 100, 300 to bend and flex, Lorenzo, [0035].
Claim 2, Klenshinski further discloses: The system of claim 1, wherein the intrasaccular implant, pusher tube, securing wire, and pull wire are sized to fit within a microcatheter (Figure 1 or 3, The implant 20 can be delivered by access through the trunk vessel 8 (e.g., the basilar artery), preferably through a commercially available microcatheter with a delivery system as detailed below, [0052]).
With respect to Claim 3, Klenshinski further discloses: The system of claim 2, wherein the intrasaccular implant comprises a braided mesh that is self-expandable upon exiting the microcatheter (See Figure 2, an implant 20 delivered by the system 300 can be a braid ball. The braid ball 20 can be formed from tubular braid stock including a resilient material, such as Nitinol, that defines an open volume (generally round, spherical, ovular, heart-shaped, etc.) in an uncompressed/unconstrained state, [0050]).  

With respect to Claim 4, Klenshinski further discloses: The system of claim 1, wherein the opening of the securing ring (Figure 4, hub 50) comprises a substantially circular shape defined by the inner diameter (Figure 4, The hub 50 can provide a lumen 54, [0051]), wherein the securing member comprises a substantially spherical shape defined by the securing member diameter (Figure 4 and Figure 6A, The anchor wire 336 can include a head 334 having an enlarged cross-sectional dimension (e.g. diameter), [0054]), and wherein the pull wire comprises a substantially circularly shaped perimeter defined by the pull wire diameter (Figure 4, control wires 332).

With respect to Claim 5, Klenshinski discloses: The system of claim 1, wherein the pull wire is movable to exit the opening of the securing ring (FIGS. 6B-6D illustrate sequential withdrawal of the control wires 332… control wires 332 need not be pulled one at a time, but rather can be actuated together, [0055]), and wherein the securing wire is movable to pass the securing member through the Anchor wire 336 can also be individually withdrawn as shown in FIG. 6E…Complete implant (e.g., hub 50) separation is illustrated in FIG. 6F, [0054, 0055]).  

With respect to Claim 6, Klenshinski in view of Lorenzo discloses: the system of claim 1 as discussed above.  Klenshinski further discloses: wherein the securing wire (336) is coupled to an inner surface of the pusher tube (301) by an attachment portion (See Figure 4, Wires are coming out of pusher 301 and thus must be coupled in order to deliver the occlusive member of the device).  

With respect to Claim 8, Klenshinski further discloses: The system of claim 1, wherein the intrasaccular implant comprises a cavity therein, and wherein the securing member and a portion of the pull wire are disposed in the cavity of the intrasaccular implant (…one or more control wires 332 and an anchor wire 336 extend partially or entirely through the lumen 54 of the hub 50 of the implant 20, [0054]; Examiner interprets that if the wires can remain within a portion of the implant prior to deployment, therein defines a cavity where the securing member and pull wire reside).  

With respect to Claim 9, Klenshinski in view of Lorenzo discloses: The system of claim 1 as discussed above. Klenshinski as modified by Lorenzo teaches: The system of claim 1, wherein the pusher tube (300) comprises a compressibly resilient portion at a distal region of the pusher tube (…distal delivery tube 300 can have a proximal end portion 302, distal end portion 304, and between the two, a compressible portion 306. In one example, the compressible portion 306 can be closer to the distal end portion 304, and between the proximal end portion 302 and the compressible portion 306 can be a flexible portion 305, [0032]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the intrasaccular delivery system of 

With respect to Claim 12, Klenshinski discloses: (Figures 1-4, and 6A-F which show the delivery system in use [0055]) A method of deploying an intrasaccular implant (Figure 1, implant 20)  in an aneurysm (The size of the implant can be selected to fill an aneurysm 2, [0050] and Figure 3), the method comprising: selecting a system (Figure 4, system 300) comprising a microcatheter ([0052], Figure 2, loading sheath 352), a pusher tube (Figure 4, pusher 301), a securing wire comprising a radially extending securing member (Figure 4, The anchor wire 336 can include a head 334 having an enlarged cross-sectional dimension (e.g. diameter), [0054]), a pull wire (Figure 4, control wires 332), and an intrasaccular implant comprising a securing ring (Figure 4, hub 50); positioning the system in a delivery configuration such that pusher tube, securing wire, pull wire, and implant are positioned within the microcatheter (See figure 3, loading sheath 352), the pusher tube is in the proximal direction in relation to the securing ring (See Figure 4), the securing wire extends through the securing ring and pusher tube such that the securing member is positioned in the distal direction from the securing ring (Figure 4, anchor wire 336 extend partially or entirely through the lumen 54 of the hub 50 of the implant 20, [0054]), and the pull wire extends through the pusher tube and the securing ring (See Figure 4, one or more control wires 332 …extend partially or entirely through the lumen 54 of the hub 50 of the implant 20, [0054]); moving the implant in the distal direction through the microcatheter by moving the pusher tube, pull wire, and securing wire in the distal direction (Figure 6A, The distal end of the detachment system is shown with the hub 50 of an implant 20, [0055]; Examiner interprets that since the implant is located at the distal end of the device, the entirety of the device must move distally in order to place it into the aneurysm); extending the intrasaccular implant into a sac of the aneurysm Figure 3, To deliver the implant 20, the pusher sleeve 301 is positioned such that the implant 20 can be delivered at least partially into the aneurysm sac 2, [0052]); retracting the pull wire in the proximal direction to free the pull wire from the securing ring (FIGS. 6B-6D illustrate sequential withdrawal of the control wires 332… control wires 332 need not be pulled one at a time, but rather can be actuated together, [0055]); and retracting the securing wire from the securing ring by moving the securing member through the securing ring when the pull wire is free from the securing ring (Anchor wire 336 can also be individually withdrawn as shown in FIG. 6E…Complete implant (e.g., hub 50) separation is illustrated in FIG. 6F, [0055]), wherein the pusher tube (Figure 4, 301) comprises: a distal surface sized to engage the proximal surface of the securing ring and positioned to face the proximal surface of the securing ring (See Figure 4)….  
Klenshinski fails to teach:  a flexible portion at a distal region of the pusher tube, the flexible portion comprising greater flexibility compared to a majority of the pusher tube.
	Within the same field of instrasaccular delivery systems, Lorenzo discloses: (Figure 1A) wherein the pusher tube (300) comprises: a distal surface sized to engage the proximal surface of the securing ring and positioned to face the proximal surface of the securing ring (…the implantable medical device 12 is engaged at one end of the distal delivery tube 300…with a tube size are suitable for delivering and deploying embolic coils to target locations, typically aneurysms, [0032-0034]); and a flexible portion at a distal region (Figure 1A, portions 305 and 306) of the pusher tube (300), the flexible portion comprising greater flexibility compared to a majority of the pusher tube (Figure 1A, In one example, the compressible portion 306 can be closer to the distal end portion 304, and between the proximal end portion 302 and the compressible portion 206 can be a flexible portion 305...The flexible portions 106, 306 can be formed with interference spiral cuts, [0033, 0035]; Examiner interprets that the section after the proximal end portion 302 is considered the distal portion of the tube. These portions are more flexible than a majority of the tube, as these sections contain the slits that make the tube more flexible).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the intrasaccular delivery method of Klenshinski to have a flexible distal end of the pusher tube as taught by Lorenzo, for the purpose of allowing the delivery tubes 100, 300 to bend and flex, Lorenzo, [0035].
With respect to Claim 13, Klenshinski further discloses: The method of claim 12, wherein the step of extending the intrasaccular implant into the sac of the aneurysm (The size of the implant can be selected to fill an aneurysm 2, [0050]) further comprises allowing the implant to self-expand in the sac (See Figure 2, an implant 20 delivered by the system 300 can be a braid ball. The braid ball 20 can be formed from tubular braid stock including a resilient material, such as Nitinol, that defines an open volume (generally round, spherical, ovular, heart-shaped, etc.) in an uncompressed/unconstrained state, [0050]).  

With respect to Claim 14, Klenshinski further discloses: The method of claim 12, further comprising: maintaining attachment of the implant to the pusher tube by engaging the securing member to a distal surface of the engagement ring while engaging a distal surface of the pusher tube to a proximal surface of the engagement ring (After final positioning is achieved as shown in FIG. 3, engagement members are released from the implant 20 (e.g., from a hub 50 of the implant 20), as discussed further herein. Finally, the pusher sleeve 301 is withdrawn into the delivery catheter 352…The head 334 can be at a distal or distalmost portion of the anchor wire 336. Until one or more of the control wires 332 are removed from the lumen 54 [of securing ring], the head 334 mounted on the anchor wire 336 is unable to pass through the lumen 54, [0050-0054]).  

Claim 15, Klenshinski further discloses: The method of claim 14, wherein maintaining attachment of the implant to the pusher tube further comprises inhibiting the securing member from passing through the securing ring by maintaining the pull wire to extend within the securing ring (The head 334 can be at a distal or distalmost portion of the anchor wire 336. Until one or more of the control wires 332 are removed from the lumen 54 [of securing ring], the head 334 mounted on the anchor wire 336 is unable to pass through the lumen 54, [0050-0054]).  

With respect to Claim 16, Klenshinski further discloses: The method of claim 15, wherein retracting the securing wire from the securing ring further comprises retracting the pusher tube in the proximal direction while the securing wire is coupled to the pusher tube (After final positioning is achieved as shown in FIG. 3, engagement members [anchor wire 336 and control wires 332] are released from the implant 20 (e.g., from a hub 50 of the implant 20), as discussed further herein. Finally, the pusher sleeve 301 is withdrawn into the delivery catheter 352, [0052]).  

With respect to Claim 17, Klenshinski discloses: (Figures 1-4, and 6A-F which show the delivery system in use [0055]) An intravascular treatment system (Figure 4, system 300) comprising: an implant (Figure 4, implant 20) comprising an embolic body (The size of the implant can be selected to fill an aneurysm 2, [0050]) and a securing ring affixed to the body (Figures 2 and 4, hub 50), the securing ring comprising a proximal surface, a distal surface (See annotated Figure 4 below), and an opening comprising an inner diameter (Figure 4, The hub 50 can provide a lumen 54); a pull wire extending through the opening of the securing ring and comprising a pull wire diameter (Figure 4, control wires 332); and a securing wire extending through an opening of the securing ring (Figure 4, one or more control wires 332 and an anchor wire 336 extend partially or entirely through the lumen 54 of the hub 50 of the implant 20, [0054]) and comprising an extended securing member thereon and an Figure 4, The anchor wire 336 can include a head 334 having an enlarged cross-sectional dimension (e.g. diameter), [0054]), the securing member positioned in the distal direction in relation to the distal surface of the securing ring and comprising a first diameter (See Figure 4, The anchor wire 336 can include a head 334 having an enlarged cross-sectional dimension (e.g. diameter), [0054]), the pusher member positioned in the proximal direction in relation to the proximal surface of the securing ring and comprising a second diameter (See Figure 4), the first diameter dimensioned such that the sum of the pull wire diameter and first diameter is greater than the inner diameter of the securing ring (The head 334 can be at a distal or distalmost portion of the anchor wire 336. Until one or more of the control wires 332 are removed from the lumen 54, the head 334 mounted on the anchor wire 336 is unable to pass through the lumen 54, [0054]), and the second diameter dimensioned such that the sum of the pull wire diameter and the second diameter is greater than the inner diameter of the securing ring (See Figure 4, Examiner interprets that since the pull wire and the securing ring all fit through the hub of the pusher member, the diameter of the pusher member summed with the diameter of the pull wire will be greater than that of the securing ring) , wherein the pusher member (Figure 4, 301) comprises: a distal surface sized to engage the proximal surface of the securing ring and positioned to face the proximal surface of the securing ring (See Figure 4)….  
  Klenshinski fails to teach: a flexible portion at a distal region of the pusher tube, the flexible portion comprising greater flexibility compared to a majority of the pusher tube.
	Within the same field of instrasaccular delivery systems, Lorenzo discloses: (Figure 1A) wherein the pusher tube (300) comprises: a distal surface sized to engage the proximal surface of the securing ring and positioned to face the proximal surface of the securing ring (…the implantable medical device 12 is engaged at one end of the distal delivery tube 300…with a tube size are suitable for delivering and deploying embolic coils to target locations, typically aneurysms, [0032-0034]); and a flexible Figure 1A, portions 305 and 306) of the pusher tube (300), the flexible portion comprising greater flexibility compared to a majority of the pusher tube (Figure 1A, In one example, the compressible portion 306 can be closer to the distal end portion 304, and between the proximal end partion 302 and the compressibie portion 206 can be a flexible portion 305...The flexible portions 106, 306 can be formed with interference spiral cuts, [0033, 0035]; Examiner interprets that the section after the proximal end portion 302 is considered the distal portion of the tube. These portions are more flexible than a majority of the tube, as these sections contain the slits that make the tube more flexible).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the intrasaccular delivery system of Klenshinski to have a flexible distal end of the pusher tube as taught by Lorenzo, for the purpose of allowing the delivery tubes 100, 300 to bend and flex, Lorenzo, [0035].
[AltContent: textbox (See annotated figure to the left. The dashed arrow points to the proximal surface and distal surface of the hub 50. )]
    PNG
    media_image2.png
    499
    285
    media_image2.png
    Greyscale

With respect to Claim 18, Klenshinski discloses: The system of claim 17, wherein the securing member is movable to engage the distal surface of the securing ring when the securing wire is pulled proximally (The head 334 can be at a distal or distalmost portion of the anchor wire 336. Until one or more of the control wires 332 are removed from the lumen 54, the head 334 mounted on the anchor wire 336 is unable to pass through the lumen 54, [0054]), and wherein the pusher member is movable to engage the proximal surface of the securing ring when the securing wire is pushed distally (See Figures 6A-6F…one or more control wires 332 and an anchor wire 336 extend partially or entirely through the lumen 54 of the hub 50 of the implant 20… The control wires 332 can extend to or past the anchor wire head 334, [0054]).  

With respect to Claim 19, Klenshinski discloses: The system of claim 17, wherein the securing member and pusher member are each inhibited from moving through the opening in the securing ring due to the extension of the pull wire through the securing ring (The head 334 can be at a distal or distalmost portion of the anchor wire 336. Until one or more of the control wires 332 are removed from the lumen 54, the head 334 mounted on the anchor wire 336 is unable to pass through the lumen 54, [0054]; Examiner interprets that the pusher member cannot move through the opening of the securing ring because it has a larger diameter, See figures 6A-6F).  

With respect to Claim 20, Klenshinski discloses: The system of claim 17, wherein the pull wire is translatable in the proximal direction to exit the opening in the securing ring (FIGS. 6B-6D illustrate sequential withdrawal of the control wires 332… control wires 332 need not be pulled one at a time, but rather can be actuated together, [0055]), and wherein the securing wire is translatable in the proximal direction to exit the opening in the securing ring when the pull wire is absent from the opening (Anchor wire 336 can also be individually withdrawn as shown in FIG. 6E…Complete implant (e.g., hub 50) separation is illustrated in FIG. 6F, [0055]).

s 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Klenshinski et al. [2016/0008003] in view of Lorenzo et al. [2019/0192162] as applied to claim 1 above, and further in view of Mitelberg et al. [2008/0097462].
With respect to Claim 10, Klenshinski discloses: The system of claim 9, wherein the securing member of the securing wire is engaged to the securing ring (Figure 4). 
Klenshinski fails to disclose: The system of claim 9…wherein the compressibly resilient distal region is compressed due to tension in the securing wire over a portion of the securing wire extending from the securing ring to a coupling of the portion of the securing wire to the inner surface of the pusher tube.
Within the same field of instrasaccular delivery systems, Mitelberg discloses: (system, detachment system 10, implant, pusher tube, tubular carrier member 12, securing ring, aperture 34, securing wire, engagement member 20, securing member 20a, pull wire, locking member 28) The system of claim 9…wherein the compressibly resilient distal region (…carrier member 12 having a distal end portion 14 with a compressible portion 16… The compressible portion 16 of the distal end portion 14 is axially adjustable between an elongated condition (FIGS. 1 and 2) and a compressed condition (FIGS. 3 and 4), [0026-0027]) is compressed due to tension in the securing wire over a portion of the securing wire extending from the securing ring to a coupling of the portion of the securing wire to the inner surface of the pusher tube (Figure 9, In this connected condition, the locking member 28 holds the engagement member 20 in the up-turned condition, and the engagement member 20 holds the proximal end portion 36 of the implantable medical device 24 against at least one arcuate extent 30, 32 of the pusher portion 18, preventing the compressible portion 16 from moving to the elongated condition, [0038]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the intrasaccular delivery system of Klenshinski to have a 

With respect to Claim 11, Klenshinski discloses: The system of claim 9, wherein the pull wire is movable to exit the securing ring (Figure 4). 
Klenshinski fails to disclose: The system of claim 9…wherein the compressibly resilient distal region is configured to expand and push the securing ring over the securing member when the pull wire has exited the securing ring.  
Within the same field of instrasaccular delivery systems, Mitelberg discloses: (system, detachment system 10, implant, pusher tube, tubular carrier member 12, securing ring, aperture 34, securing wire, engagement member 20, securing member 20a, pull wire, locking member 28) The system of claim 9…wherein the compressibly resilient distal region (…carrier member 12 having a distal end portion 14 with a compressible portion 16… The compressible portion 16 of the distal end portion 14 is axially adjustable between an elongated [expanded] condition (FIGS. 1 and 2) and a compressed condition (FIGS. 3 and 4), [0026-0027]) is configured to expand and push the securing ring over the securing member when the pull wire has exited the securing ring (Figures 9-11, by moving the locking member 28 proximally from the position of FIG. 10 to the position of FIG. 9, the engagement member 20 is allowed to return to its original substantially flat condition…thereby disengaging the aperture-containing end portion 34 of the implantable medical device 24…When the implantable medical device 24 is disengaged from the engagement member 20, the compressible portion 16 automatically or resiliently moves from the compressed condition of FIG. 9 to the elongated condition of FIG. 11, [0042-0044]).  
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. Document A discloses a treatment system for treating an aneurysm with an implant, a securing ring, a pusher tube, a securing wire, and pull wires. Document B discloses a treatment system for treating an aneurysm with an implant, a securing ring, and a pusher tube. Document C discloses a treatment system for treating an aneurysm with an implant for filling an aneurysm. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.A.C./Junior Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771